Citation Nr: 0830415	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for right ear hearing loss.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1952 
to March 1954.  

This matter comes before the Board of Veterans' Appeals on 
appeal from two rating actions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  In 
a November 2001 decision, the RO determined that new and 
material evidence sufficient to reopen previously denied 
claims of entitlement to service connection for bilateral 
hearing loss had not been received.  By an August 2004 
determination, the RO denied service connection for tinnitus.  

As will be discussed in the following decision, the Board 
finds that new and material evidence sufficient to reopen the 
previously denied claims for service connection for bilateral 
hearing loss has, in fact, been received.  The de novo issues 
of entitlement to service connection for bilateral hearing 
loss, as well as the claim for service connection for 
tinnitus, will be addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1986 decision, the RO denied service 
connection for hearing loss of the right ear.  Although 
notified of the decision approximately one week later in the 
same month, the veteran did not initiate an appeal of the 
denial.   
 
2.  The evidence received since the RO's September 1986 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hearing loss of the right ear.  

3.  In a January 1955 decision, the RO continued a previous 
denial of service connection for hearing loss of the left 
ear.  Although notified of the decision almost one week later 
in the same month, the veteran did not initiate an appeal of 
the denial.   
 
4.  The evidence received since the RO's January 1955 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hearing loss of the left ear.  


CONCLUSIONS OF LAW

1.  The RO's September 1986 decision that denied service 
connection for hearing loss of the right ear is final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1986); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
2.  The evidence received since the RO's September 1986 
determination is new and material, and the claim for service 
connection for hearing loss of the right ear is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

3.  The RO's January 1955 continued denial of service 
connection for hearing loss of the left ear is final.  
38 U.S.C.A. § 709 (West 1952); 38 C.F.R. §§ 19.2, 19.5 
(1955); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
4.  The evidence received since the RO's January 1955 
determination is new and material, and the claim for service 
connection for hearing loss of the left ear is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for bilateral hearing loss in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran with regard to this 
issue, and a decision at this point poses no risk of 
prejudice to him in so far as the hearing loss claims are 
being reopened and remanded for further development.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to service medical records available at the time of 
the September 1986 decision, audiometric testing completed in 
February 1954 reflected an average loss of 29 decibels in the 
conversational range of the veteran's right ear.  However, 
the claims folder contained no competent evidence of current 
right ear hearing loss for VA compensation purposes which was 
associated with the veteran's active military duty.  
Consequently, the RO denied service connection for hearing 
loss of the veteran's right ear.  Approximately one week 
later in September 1986, the RO notified the veteran of the 
decision.  The veteran, however, failed to initiate an appeal 
of the denial of this issue, and the RO's September 1986 
decision, therefore, became final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1986); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).  

At the time of the January 1955 decision, the claims folder 
contained no competent evidence of an association between the 
veteran's left ear hearing loss and his active military duty.  
According to the service medical records, in February 1954 
the veteran reported having experienced hearing loss in his 
left ear as a child.  However, the February 1952 enlistment 
examination demonstrated normal hearing acuity of the 
veteran's left ear with whispered voice testing of 15/15.  
Further, audiometric testing completed in February 1954 
reflected an average hearing loss of 74 decibels in the 
conversational range of the veteran's left ear as well as 
whispered voice testing of 0/15 in this ear.  Military 
medical personnel appeared to have diagnosed only chronic 
left mastoiditis (previously described as chronic left 
suppurative otitis media), and to have determined that only 
this disability existed prior to enlistment but was not 
aggravated by service.  

Consequently, the RO continued the previous denial of service 
connection for hearing loss of the veteran's left ear.  
Approximately one week later in January 1955, the RO notified 
the veteran of the decision.  The veteran, however, failed to 
initiate an appeal of the denial of this issue, and the RO's 
January 1955 decision, therefore, became final.  38 U.S.C.A. 
§ 709 (West 1952); 38 C.F.R. §§ 19.2, 19.5 (1955); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

However, a veteran may reopen a previously and finally denied 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2007).  The regulation regarding new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2007).  
The amendment to 38 C.F.R. § 3.156(a), however, applies only 
to claims to reopen finally decided issues which were 
received on or after August 29, 2001.  In the present case, 
the veteran filed his request to reopen his claim for service 
connection for bilateral hearing loss in January 2001.  
Therefore, the former version of the regulation applies.  

According to the former standard, new and material evidence 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the September 1986 rating action, there was no 
competent evidence of current right ear hearing loss for VA 
compensation purposes which was associated with the veteran's 
active military duty.  The Board acknowledges that, at a VA 
ear disease examination conducted in September 2001, the 
examiner concluded that the mild high frequency hearing loss 
in the veteran's right ear was "consistent with age."  

Importantly, however, additionally evidence received since 
the September 1986 decision also includes an April 2002 
report which notes that the veteran has mostly high frequency 
hearing loss in his right ear which is "possibly due to 
noise exposure and/or presbycusis."  Further, at an April 
2004 VA ear disease examination, the veteran reported having 
significant history of noise exposure due to his in-service 
responsibilities as a radar man.  The examiner concluded that 
the veteran has mild to moderate sensorineural hearing loss 
in his right ear that "is consistent with noise exposure."  

This medical evidence is clearly probative because, for the 
first time, competent evidence of right ear hearing pathology 
associated with the veteran's active military duty has been 
presented.  The Board finds, therefore, that the additional 
evidence received since the last prior final denial of 
service connection for hearing loss of the right ear in 
September 1986 raises a reasonable possibility of 
substantiating this issue.  See 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  This additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for hearing 
loss of the right ear.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

At the time of the January 1955 rating action, there was no 
competent evidence of an association between the veteran's 
left ear hearing loss and his active military duty.  
Importantly, however, since that decision, and specifically 
in a June 2001 letter, a private physician who had treated 
the veteran intermittently since December 1986 explained that 
the veteran had significant left ear hearing loss and that 
there was "no other proximate cause to his hearing loss in 
the left ear besides either the exposure to the cannon fire 
from the 8" gun and/or the diving accident where he 
perforated the eardrum."  The physician acknowledged the 
veteran's statements that he had been stationed aboard a 
heavy cruiser during the Korean Conflict, that his sleeping 
accommodations at that time were right underneath an 8" gun 
turret which was fired repeatedly, and that he had also 
perforated his left eardrum during an in-service diving 
injury.  

Additionally, a September 2001 VA audiological examination 
demonstrated moderate to severe mixed hearing loss in the 
veteran's left ear.  The audiologist concluded that the 
"sensorineural component . . . [was] consistent with noise 
exposure as well as aging."  At a VA ear disease examination 
conducted several weeks later in the same month, the examiner 
concluded that, "[c]ertainly, the [in-service] trauma and 
perforation of the [veteran's left] tympanic membrane may 
have contributed to the difficulties in hearing in that 
ear."  

Furthermore, in an April 2002 report, another private 
physician suspected that "the sensorineural component [of 
the veteran's severe left ear hearing loss] may be 
multifactorial . . . [and] may be secondary to the trauma to 
the ear with . . . [tympanic membrane] perforation, noise 
exposure, and possibly presbycusis" and explained that 
"[t]he other rare and unlikely possibility would be an 
acoustic neuroma."  Moreover, at an April 2004 VA 
audiological examination, the examiner explained that the 
veteran "does have an underlying sensorineural component 
which is consistent with noise exposure . . . [as well as 
with] longstanding eustachian tube dysfunction and partial 
ossicular erosion."  

To the extent that these medical opinions associate the 
veteran's left ear hearing loss with in-service acoustic 
trauma, the evidence is clearly probative.  Specifically, for 
the first time, competent evidence of left ear hearing 
pathology related to the veteran's active military duty has 
been presented.  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for hearing loss of the left ear in 
January 1955 is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for hearing loss of the left ear.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for hearing 
loss of the right ear, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for hearing 
loss of the right ear, the appeal is granted to this extent 
only.  


REMAND

As new and material evidence sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss has been received, the Board must now consider 
the de novo issue of entitlement to service connection for 
bilateral hearing loss.  As the Board discussed in the 
previous portion of this decision, the VCAA, which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Upon further review 
of the claims folder in the present case, the Board finds 
that additional evidentiary development of the de novo issue 
of entitlement to service connection for bilateral hearing 
loss, as well as the claim for service connection for 
tinnitus, is necessary for the following reasons.  

As discussed above, evidence received during the current 
appeal includes medical opinions associating the veteran's 
right ear hearing loss variously with his age, presbycusis, 
and in-service noise exposure, and variously relating his 
left ear hearing loss with his age, presbycusis, in-service 
noise exposure, and his longstanding eustachian tube 
dysfunction and partial ossicular erosion.  Based on these 
inconclusive and potentially conflicting medical opinions, 
the Board finds that a remand of the bilateral hearing loss 
claim is necessary.  Specifically, on remand, the veteran 
should be provided a current VA audiological examination to 
determine, to the extent possible, the etiology of his 
bilateral hearing loss.  

Furthermore, with regard to the veteran's claim for service 
connection for tinnitus, the Board notes that, at the April 
2004 VA audiological examination, the examiner noted the 
veteran's complaints of constant bilateral tinnitus since 
military service and explained that "[i]t is not uncommon to 
have tinnitus with sensorineural hearing loss and [a] history 
of noise exposure."  Importantly, however, the examiner did 
not specifically associate the veteran's tinnitus with his 
purported in-service noise exposure.  In addition, as the 
Board finds that further evidentiary development of the 
veteran's bilateral hearing loss claim is necessary, no final 
decision on this related issue can be rendered at this time.  
As such, the Board concludes that a remand of the veteran's 
tinnitus claim is necessary.  On remand, the veteran should 
be afforded an opportunity to undergo a current VA 
audiological examination to determine, to the extent 
possible, the etiology of his tinnitus.  

Also, during the current appeal, the veteran has referenced 
pertinent post-service treatment that he has received at the 
Audey Murphy VA Hospital (VAH) in San Antonio, Texas; the 
Gainesville VA Medical Center (VAMC); and the Tallahassee VA 
Outpatient Clinic (OPC).  These records are not included in 
the veteran's claims folder.  On remand, therefore, an 
attempt should be made to procure, and to associate with the 
veteran's claims folder, copies of any such pertinent post-
service medical records which may be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain copies of any 
records of hearing loss and tinnitus 
treatment that the veteran may have 
received at the Audey Murphy VAH in San 
Antonio, Texas, the Gainesville VAMC, 
and the Tallahassee VA OPC since his 
separation from service in March 1954 
until the present.  All available 
reports should be associated with the 
veteran's claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the nature, 
extent, and etiology of any diagnosed 
bilateral hearing loss and tinnitus 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
audiological testing should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed bilateral hearing loss or 
tinnitus is consistent with the 
veteran's reported in-service noise 
exposure (responsibilities and sleeping 
accommodations which were located just 
below an 8" gun turret that was fired 
repeatedly while he was stationed 
aboard a heavy cruiser during the 
Korean Conflict).  In answering this 
question, the examiner should also 
address any relationship between any 
diagnosed bilateral hearing loss or 
tinnitus and the veteran's age, 
presbycusis, and nonservice-connected 
left ear disabilities (including otitis 
media, mastoiditis, eustachian tube 
dysfunction, and partial ossicular 
erosion).  A complete rationale should 
be provided for all opinions expressed.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claim for service connection for 
tinnitus as well as the de novo issue 
of entitlement to service connection 
for bilateral hearing loss.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


